UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1142



SUKHDEV SINGH,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-003-021)


Submitted:   July 29, 2005                 Decided:   August 19, 2005


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sukhdev Singh, Petitioner Pro Se. M. Jocelyn Lopez Wright, Larry
Patrick Cote, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Sukhdev Singh, a native and citizen of India, petitions

for   review    of   an    order    of   the   Board   of   Immigration    Appeals

affirming, without opinion, the immigration judge’s order denying

his motion to reopen immigration proceedings.                 Based on our review

of the record, we find that the immigration judge did not abuse his

discretion in denying Singh’s motion to reopen as untimely.                  Singh

failed to file his motion within 180 days of his in absentia

removal order as required by 8 U.S.C. § 1229a(b)(5)(C)(i) (2000)

and 8 C.F.R. § 1003.23(b)(4)(ii) (2005).               Accordingly, we deny the

petition for review.            We dispense with oral argument because the

facts   and    legal      contentions    are     adequately    presented    in   the

materials      before     the    court   and     argument   would   not    aid   the

decisional process.



                                                                 PETITION DENIED




                                         - 2 -